179 S.W.3d 305 (2005)
Walter W. WARREN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85775.
Missouri Court of Appeals, Eastern District, Division Four.
November 29, 2005.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. MacKelprang, Karen Kramer, Jefferson City, MO, for respondent.
Before: NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Walter Warren ("Movant") appeals from the motion court's judgment denying his Rule 24.035[1] motion for post-conviction relief without an evidentiary hearing. In his sole point relied on, Movant argues that the motion court erred when it denied Movant's post-conviction motion without an evidentiary hearing. Movant claims that he entered the plea only after the plea court advised him that he was entitled to credit for the time he had served while in custody on the charge. Since he did not receive credit for time served, Movant argues *306 that his plea was not voluntary. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All rule references are to Mo. Rules Crim. P. 2000, unless otherwise indicated.